appellant's petition was successive because he had previously filed
                numerous post-conviction petitions for a writ of habeas corpus, and it

                constituted an abuse of the writ as he raised claims new and different
                from those raised in his previous petitions. 3 See NRS 34.810(1)(b)(2); MRS
                34.810(2). Appellant's petition was procedurally barred absent a

                demonstration of good cause and actual prejudice.        See NRS 34.726(1);

                NRS 34.810(1)(b); NRS 34.810(3). Moreover, because the State specifically
                pleaded laches, appellant was required to overcome the rebuttable

                presumption of prejudice. MRS 34.800(2).
                              First, appellant claimed that he had good cause to overcome
                the procedural bars because the district court deprived him of standby
                counsel. This claim did not demonstrate good cause for filing a petition

                five years late. Further, this claim was raised on direct appeal and was
                rejected by this court. The doctrine of law of the case prevents further

                litigation of this claim and "cannot be avoided by a more detailed and
                precisely focused argument." Hall v. State, 91 Nev. 314, 315-16, 535 P.2d
                797, 798-99 (1975). Therefore, the district court did not err in denying this
                claim.


                              v. State, Docket No. 50612 (Order of Affirmance, May 15,
                         3Bacon
                2008); Bacon v. State, Docket Nos. 53804, 53915 (Order of Affirmance,
                October 21, 2009); Bacon v. State, Docket No. 55097 (Order of Affirmance,
                July 22, 2010).



SUPREME COURT
        OF
     NEVADA
                                                      2
(0) I947A
                            Second, relying in part on Martinez v. Ryan, 566 U.S.     , 132
                S. Ct. 1309 (2012), appellant argued that he had good cause because he

                was not appointed counsel in the first post-conviction proceedings. We
                conclude that this argument lacked merit. The appointment of counsel
                would have been discretionary in the first post-conviction proceedings, see

                NRS 34.750(1), but appellant did not request the appointment of counsel
                to assist him in those proceedings. Further, this court has recently held
                that Martinez does not apply to Nevada's statutory post-conviction
                procedures. See Brown v. McDaniel,             Nev. , P.3d (Adv. Op.
                No. 60, August 7, 2014). Thus, the failure to appoint post-conviction
                counsel sue sponte and the decision in Martinez would not provide good

                cause for this late and successive petition.
                            Finally, appellant argued that he could overcome application
                of the procedural bars because he was actually innocent. Appellant did

                not demonstrate actual innocence because he failed to show that "it is
                more likely than not that no reasonable juror would have convicted him in
                light of . . . new evidence."   Calderon v. Thompson, 523 U.S. 538, 559

                (1998) (quoting Schlup v. Delo, 513 U.S. 298, 327 (1995)); see also
                Pellegrini v. State, 117 Nev. 860, 887, 34 P.3d 519, 537 (2001); Mazzan v.

                Warden, 112 Nev. 838, 842, 921 P.2d 920, 922 (1996). Further, appellant

                failed to overcome the presumption of prejudice to the State. Therefore,




SUPREME COURT
     OF
   NEVADA
                                                       3
10) 1947A eco
                we conclude that the district court did not err in denying appellant's

                petition as procedurally barred, and we

                             ORDER the judgment of the district court AFFIRMED. 4




                                                                  &ea-42;
                                                   Hardesty


                                                                                   J.




                      4 To the extent that appellant challenges the district court's finding
                that he is a vexatious litigant, such a decision is not appealable. We note
                that appellant may seek review of the vexatious-litigant finding in an
                original petition for a writ of mandamus. See Peck v. Grouser, 129 Nev.
                          295 P.3d 586, 588 (2013).

                      We have reviewed all documents that appellant has submitted in
                proper person to the clerk of this court in this matter, and we conclude
                that no relief based upon those submissions is warranted. To the extent
                that appellant has attempted to present claims or facts in those
                submissions which were not previously presented in the proceedings
                below, we have declined to consider them in the first instance.




SUPREME COURT
        OF
     NEVADA
                                                     4
(0) (947A
                 cc:   Hon. Jennifer P. Togliatti, District Judge
                       Percy Lavae Bacon
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




SUPREME COURT
      OF
    NEVADA
                                                      5
(0) 1947A ce44